Judgment and order reversed and a new trial ordered, with costs to the appeUant to abide the event, unless plaintiff Emma Touretzky stipulate to reduce the judgment as entered in her favor to the sum of $5,174.47, and unless plaintiff Louis Touretzky stipulate to reduce the judgment as entered in his favor to the sum of $1,000; in which event the judgment as so modified, and the order appealed from are affirmed, without *840costs. No opinion. Present — Finch, P. J., Merrell, Martin, O’Malley and Townley, JJ.; Finch, P. J., and O’Malley, J., dissent and vote for affirmance. Settle order on notice.